STATON, Judge,
concurring in result.
While I would reach the same result as that reached by the majority, I would do so for a different reason.
The majority grounds its holding on the assertion that it was not foreseeable that environmental assessments would become common or customary at the time the par*603ties entered the agreements. I believe that the plain language of the note and mortgage compels the result here, without necessitating an examination of the purported expectations of the parties at the time of the execution of the documents.
The language of the note and mortgage allows the collection of "all reasonable costs and expenses of suit" or "all expenses of foreclosure." The documents modify these phrases by listing reasonable attorney's fees, costs of documentary evidence, abstracts, and title reports. Each of these modifiers are essentials to the foreclosure suit-attorney's fees are incurred as a result of the foreclosure suit, documentary evidence is used in proving the mortgagee's case, and abstracts and title reports are used to ascertain that all those who have an interest in the subject real estate are named as party defendants in the action. The phrase "including, but not limited to" should be construed in the same vein.
Crucial to such a construction is the fact that the foreclosure suit and the purchase of the property at the foreclosure sale are two distinct and different transactions. The mortgagee does not take title to the property automatically, nor may it sell the property itself in an attempt to satisfy the judgment. Ellsworth v. Homemakers Finance Service, Inc. (1981), Ind.App., 424 N.E.2d 166, 169, reh'g denied 488 N.E.2d 6. The judgment of foreclosure must order the mortgaged premises to be sold at a sheriff's sale. Ind.Code 34-1-53-3; Ind. Code 34-1-58-6. Here, as is customary, the order granting summary judgment provides that the mortgagee was "empowered to bid for the said mortgaged property or any part thereof, with the indebtedness due the Plaintiff...." Record, p. 62. However, the mortgagee is not required to bid for the property, nor is it assured of obtaining the property at the public sale.
In that context, it is clear that an expense incurred by a mortgagee "to obtain an environmental assessment in every foreclosure of commercial real estate so that it may determine its potential liability for statutorily required cleanups prior to taking title to the real estate," maj. op. at 600, is not an expense of the foreclosure suit at all. It is an expenditure, albeit a prudent one, to aid in the decision whether to bid for the property at the foreclosure sale. I would hold that expenses which relate to the mortgagee's decision whether to bid for the property at the sheriff's sale are not "expenses of foreclosure" or "reasonable costs and expenses of suit." I would hold that such expenses are not collectible absent a specific provision in the mortgage documents to the contrary.